Citation Nr: 0844901	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fractured nose with deviated septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  At a hearing before the Board in 
October 2008, the veteran raised the issue of entitlement to 
an increased rating for residuals of a shell fragment wound 
to the forehead.  This issue is referred to the RO for 
appropriate disposition.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An unappealed May 1990 rating decision denied the 
veteran's claim for entitlement to service connection for a 
fractured nose with deviated septum.

2.  Evidence associated with the claims file since the 
unappealed May 1990 rating decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for a fractured nose 
with deviated septum.

3.  The competent medical evidence of record demonstrates 
that a fractured nose with deviated septum is related to 
active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a fractured nose with deviated septum 
is new and material; therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


2.  A fractured nose with deviated septum was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory duties to notify and assist 
the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Because the 
veteran's claim for entitlement to service connection for a 
fractured nose with deviated septum is being granted in full, 
VA's duties to notify and assist are deemed fully satisfied 
with respect to this claim.

In a May 1990 rating decision, the RO denied service 
connection for a fractured nose with deviated septum because 
service treatment records failed to show that this disorder 
was incurred in or caused by active military service.  The 
veteran did not perfect an appeal.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).

In October 2005, the veteran filed a claim to reopen the 
claim for entitlement to service connection for a fractured 
nose with deviated septum.  In an April 2006 rating decision, 
the RO found that the evidence submitted by the veteran after 
the May 1990 rating decision was not material and denied the 
claim to reopen.  In a July 2006 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a fractured nose with deviated septum.  In an 
October 2006 rating decision, the RO noted that the veteran's 
claim of entitlement to service connection for a fractured 
nose with deviated septum was reopened.  The RO continued the 
denial on the basis of a lack of service treatment records 
indicating that the veteran fractured his nose while on 
active duty.  In an August 2007 statement of the case, the RO 
denied the veteran's claim to reopen the claim of entitlement 
to service connection for a fractured nose with deviated 
septum.  The RO's determinations are not binding on the 
Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).

Because the May 1990 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Evidence before the RO in May 1990 included the veteran's 
service treatment records, VA examination report, and VA 
medical records.  A March 1945 service treatment record 
showed that the veteran was wounded in action due to shell 
fragment wounds and that he incurred a laceration to the 
forehead.  

In a December 1989 VA medical record, the veteran reported 
that he had chronic problems breathing through his nose and 
that his nose was broken several years ago.  Upon 
examination, there was tenderness of both maxillary.  A 
radiological report indicated acute sinusitis.  The diagnosis 
was sinusitis.

In an April 1990 VA ear, nose, and throat examination report, 
the veteran reported that in 1945, he was hit in the head 
with a "board" [sic] and his head hit a wall.  The veteran 
reported that he lost consciousness after that.  He reported 
that he experienced sinus congestion, breathing problems, 
headaches, and swelling of the face.  The veteran reported 
that he did not know if his nose was broken at the time of 
the bullet injury as it was not evaluated at that time.  Upon 
examination, there was a deviated septum to the right, mild 
to moderate.  There was also a 3/4 inch shell fragment wound 
scar on the right frontal bone that was well-healed, not 
attached to underlying structures, and insensitive to 
friction.  The diagnosis was deviated septum with a history 
of sinusitis and severe pansinusitis.  The examiner stated 
that "[w]hether or not the nose was fractured at the time of 
the head injury is unclear. . . .  [t]he trauma probably did 
not cause his sinus disease."

Evidence of record after the May 1990 rating decision 
includes VA medical records, a private physician letter, a 
lay statement from the veteran's fellow soldier, the 
veteran's statements, and the veteran's testimony at the 
October 2008 Board Hearing.  

VA medical records from May 1990 show that the veteran 
underwent a septoplasty, turbinate reduction, and endoscopic 
sinus surgery.  In June 1991, a bilateral endoscopic 
ethmoidectomy, and antrostomy was performed.

In a March 2004 VA medical record, the veteran reported that 
he incurred a head injury in March 1945 while in Germany.  He 
reported that a bullet hit his helmet, but did not go "off" 
as it was a "dud."  He reported that his nose was broken 
during this incident.  

In an October 2005 statement, the veteran stated that his 
sinus conditions and breathing difficulties were due to the 
fractured nose sustained in service.  In a December 2005 VA 
medical record, the veteran reported that he experienced 
headaches since being hit in the head during World War II.  

In an April 2006 letter from Dr. H., a private medical 
doctor, the doctor stated that the veteran currently 
experienced a significant headache related to the head and 
neck injury sustained during World War II.  

In an August 2006 lay statement, the veteran's fellow soldier 
stated that he saw the veteran after he came back from his 
injury on March 22, 1945.  He stated that the veteran had a 
patch over his nose.  In a November 2006 statement, the 
veteran stated that in service, he was hit with a bullet that 
did not explode.  He stated that this caused him to turn into 
a wall which broke his nose and knocked him unconscious.  He 
reported that he was treated by a medic.  In an August 2007 
statement, the veteran stated that he was grazed with a 
bullet on the right side of his forehead which caused him to 
spin into a wall.  He stated that his face slammed into the 
wall and he lost consciousness as a result.  He stated that 
he was treated at a field hospital and during treatment, he 
was told that his unit was moving out.  The veteran stated 
that he chose to return to his unit and the unit medic 
changed the bandage and treated the wound everyday.

In the October 2008 Board hearing, the veteran testified that 
his military occupational specialty was a machine gunner.  He 
stated that on March 22, 1945 he was told to enter a building 
to confront a sniper.  When he was on the second floor, he 
was hit by a bullet which caused him to spin around and hit 
his face against a nearby wall, breaking his nose.  He stated 
that he was treated, but had no way to seek treatment at a 
hospital.  He stated that he returned to his unit and that 
later, when he crossed the Rhine River with his unit, it came 
under attack.  His bandage came off and the wound began to 
bleed.  He stated that he has had breathing problems and was 
told by Dr. H. that he had a "nose problem" because his 
nose was completely "stopped up."  The veteran stated that 
he had two nose surgeries at the Durham VA Medical Center.  
He also reported strong headaches, difficulty sleeping, 
dizziness, and balance problems.

The evidence of record after the May 1990 rating decision is 
both new and material.  The evidence received since the May 
1990 RO decision is new because it was not previously 
submitted to VA.  The evidence is also material because it 
provides evidence regarding the relationship between the 
veteran's current disorder and active military service; thus, 
it relates to an unestablished fact necessary to substantiate 
the veteran's claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for entitlement to service connection for a 
fractured nose with deviated septum is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a fractured 
nose with deviated septum without prejudice to the veteran, 
as the Board in granting the claim in full.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (holding where Board 
proceeds to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action will 
prejudice the veteran); see also VAOPGCPREC 16- 92, 57 Fed. 
Reg. 49,747 (1992).  As such, there is no risk of prejudice 
to the veteran.  Bernard, 4 Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The evidence of record supports a claim of service connection 
for a fractured nose with deviated septum.  First, there is 
medical evidence of a current disability.  See 38 C.F.R. 
§ 3.385; see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

Second, the evidence of record establishes that the veteran 
experienced an inservice injury.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The veteran has 
provided statements regarding his inservice injury and his DD 
Form 214 indicates combat service; therefore, the Board finds 
that his statements are satisfactory lay evidence of 
inservice incurrence of injury.  38 U.S.C.A. § 1154(b) (West 
2002) (noting that for combat veterans, VA accepts as 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances or conditions).  Additionally, the 
veteran has provided a lay statement from a fellow soldier 
indicating that the veteran sustained an injury to his nose 
on March 22, 1945.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).  

Third, there is an approximate balance of positive and 
negative medical evidence of a nexus between the claimed 
inservice injury and the current disability.  See Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability); see also 
Caluza v. Brown, 7 Vet. App. 498, at 507 (1995) (holding that 
38 U.S.C.A. § 1154(b) concerns whether a particular disease 
or injury was incurred or aggravated in service, not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required).  

Based on the totality of the evidence, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 
5107(b), the Board finds the evidence to be in equipoise as 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  Thus, service 
connection for a fractured nose with deviated septum is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a fractured nose with 
deviated septum is reopened.

Service connection for a fractured nose with deviated septum 
is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


